                                                            JS-6

                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                         WESTERN DIVISION



JIMMY LEE RASCO,                       Case No. CV 19-00821-MWF (DFM)

        Petitioner,                    JUDGMENT

           v.

WARDEN MULICENIK, United
States Penitentiary Victorville,

        Respondent.



     Pursuant to the Order Summarily Dismissing Petition,
     IT IS ADJUDGED that this action is dismissed without prejudice.


Dated: August 29, 2019
                                       ________________________
                                       MICHAEL W. FITZGERALD
                                       United States District Judge
